 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
11                   Plaintiff,                                   ORDER REQUIRING PARTIES TO MEET
                                                                  AND CONFER RE: SETTLEMENT
12          v.                                                    CONFERENCE
13   GONZALES, et al.,
14                   Defendants.
15

16            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18            As the Telephonic Trial Confirmation Hearing is less than six months away (see ECF
19   No. 104), IT IS ORDERED that:
20                1. The parties shall meet and confer2 regarding whether a settlement conference
21                     should be set.
22                2. Within three weeks from the date of service of this order, the parties shall file a
23                     notice regarding settlement conference, which shall include each parties’
24                     position on whether a settlement conference should be set, potential dates for the
25                     settlement conference, and the preferred method for holding the settlement
26

27            1
               Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
     now incarcerated at USP Yazoo City.
28           2
               The parties may meet and confer via telephone or letters.

                                                              1
 1                     conference.3 After receiving the notice, the Court may direct the parties to
 2                     participate in a settlement conference.
 3
     IT IS SO ORDERED.
 4

 5
         Dated:       March 20, 2019                                      /s/
 6                                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27            3
                 For instance, each party should indicate whether that party believes it would be beneficial to have
     Plaintiff transported to California for the settlement conference, or whether a video conference from Plaintiff’s
28   institution of confinement would be possible and preferable.

                                                               2
